REISSUE NON-FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final Office Action in response to Reissue Application 16/505,276 (“‘276”) filed July 8, 2019 for U.S. Patent No. 9,824,549 (“‘549”).
	Claims 1-22 are original.  Claims 23-48 have been added.  Claims 1-48 are now pending. 

Related Reissue and Copending Proceedings
	Examiner notes related reissue application 16/691,126 filed November 21, 2019.  Examiner also notes 1:20cv3692, Johnson Controls Technology Company Et Al V. Price Industries Inc. Et Al, currently pending.

Reason for Reissue
	The error upon which '549 is based is “by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, the Reissue Declaration by the Assignee filed July 8, 2019 (“Reissue Dec”), says, 
“The at least one error is that Applicant claimed less than it had a right to claim. Applicant seeks to obtain a broadening of claims 1, 12, and 20.
Claim 1 is directed to an apparatus for providing side-viewable illumination of a wall-mounted plate to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor. New claims 23-27 and 29-38 broaden claim 1 by 
Claim 12 is directed to another apparatus for providing side-viewable illumination of a wall-mounted plate to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor. New claim 28 broadens claim 12 by removing several of the limitations of the face plate and rear plate.
Claim 20 is directed to a method of visual alert in response to an environmental condition or change in condition to allow a wider off-axis viewing angle to changes in a condition being monitored. New claims 39-48 broaden claim 20 by removing the step of providing the apparatus and by extending the method to cover various features of the apparatus.”










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 29-31, 39-41, and 48 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Pat. No. 9,131,904 to Qualey et al. (“Qualey”).

As per claim 29, Qualey discloses an apparatus for providing side-viewable illumination to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor, the apparatus comprising:
an enclosure comprising a front portion having a top surface, a back portion, and a side portion comprising sides between the top surface and the back portion configured to allow light to pass through (13:4-7, “FIG. 2 is an oblique front view illustration of one embodiment of the patient monitoring system depicting a monitor 202 and external 
a controller (8:15-19, “In one embodiment, the patient monitoring system also includes a monitor that interfaces with the modules and allows for communication with external devices. The monitor is similar to a CPU tower and provides a dock for parameter modules and recorders.” 14:64-15:8, “FIG. 9 is an oblique front view illustration of one embodiment of the monitor 902 of the patient monitoring system with a module 920 inserted therein, depicting a multitude of receptacles on the front of the module 920 available for inputs from other system components. In one embodiment, the receptacles include an ECG component port 921, IBP component port 922, SPO.sub.2 component port 923, CO component port 924, and temperature component port 925. In this embodiment, the monitor 902 contains five DSB ports 930 to allow for connection to smart cable parameters (patient parameter measuring devices). In addition, USB ports 931 are provided to connect compatible peripheral devices.”);

at least one sensor in communication with the controller such that the controller can actuate or change a condition of at least one light-emitting device in response to the sensor information received by the controller (2:48-50, “A variety of patient parameters can be monitored and the parameter measuring devices are connected to the system via Dual Serial Bus (DSB) connectors and DSB cables.” 8:55-60, “In one embodiment, the monitor contains a port for an external nurse alarm. This port is used for communication with an external display as described above. In one embodiment, one port is employed to carry both the signal to activate the alarm lights and the alarm audio, eliminating the need for two discrete cables and two discrete ports.” 12:59-67, “FIG. 1 is a block diagram depicting one embodiment of an exemplary configuration of the components of the patient monitoring system 100, illustrating the use of DSB cables 120 to connect patient parameter measuring devices 115 to the monitor 102. In addition, in this embodiment, an external display 104 is connected to the monitor 102 by an audio/alarm light cable 113 to deliver alarm tones and nurse alert light information to 
wherein the sides allow a wider off-axis viewing angle to see a change in the at least one light-emitting device in response to the sensor information (13:46-53, “In FIG. 3a, a red alarm light 325 can be seen on the right rear side of the display 304. Though not visible in this figure, an additional red alarm light is positioned on the left rear side of the display 304. These alarm lights are visible to medical personnel from the side or rear of the patient monitoring system, and, when considered together with the front alarm lights, allow the user to view alarm lights from a full 360 degrees around the display 304.” 13:54-57, “FIG. 3b is a top down view illustration of one embodiment of the patient monitoring system depicting openings for the side alarms 325 of an external display 304 offset at a particular angle with respect to the front of said display.” 13:63-14:5, “FIG. 3c is a side view illustration of another embodiment of an external display 304 depicting a column of small apertures 326 positioned on the side edge of said display 304. In this embodiment, light emitted from an internal source passes through these small apertures 326 during an alarm situation. Though not visible in this figure, an identical set of apertures is located on the opposite side of the display. Passage of light through these apertures 326 allows medical personnel to view visual alarm lights from both sides of the external display 304.”).

As per claim 30, Qualey discloses the apparatus of claim 29, further comprising at least one lens associated with at least one of the light-emitting devices, wherein the lens is configured to at least one of direct focus, disperse, divide, diffuse, reflect, or 

As per claim 31, Qualey discloses the apparatus of claim 29, wherein the side portion further comprise one or more openings formed therein and associated with at least one of the light-emitting devices, wherein the one or more openings are configured to allow light emitted by at least one of the light-emitting devices to pass through the side portion (13:54-57, “FIG. 3b is a top down view illustration of one embodiment of the patient monitoring system depicting openings for the side alarms 325 of an external display 304 offset at a particular angle with respect to the front of said display.”).

As per claim 39, Qualey discloses a method of visual alert in response to an environmental condition or change in condition using an apparatus to allow a wider off-axis viewing angle to changes in a condition being monitored, the method comprising:
positioning at least one sensor in an environmental location to be monitored (1:44-48, “Patient monitoring systems are positioned near hospital beds, typically in critical care units, where they continually monitor patient status via measuring devices attached to the patient and can be viewed by hospital personnel.”); 
instructing a controller to receive periodic sensor data of the sensor, the controller being provided in an enclosure, the enclosure comprising sides configured to allow light to pass (2:48-50, “A variety of patient parameters can be monitored and the 
comparing the periodic sensor data with prior sensor data to determine whether the difference in measurements is greater than a predetermined amount (9:27-35, “In one embodiment, the special feature Remote View/Alarm Watch allows the caregiver to see any parameter for any monitored patient on the network from any bedside. During an alarm state, waveforms and numerical data may be saved and recorded for later review. In one embodiment, the special feature Alarm Limit Review provides the caregiver a snapshot view of bedside alarm limits for all active parameters for viewing or printing.”);
when the predetermined amount is exceeded, actuating one or more light emitting devices to light in either a predetermined pattern, color, or other state so as to provide a visual alert through the sides (13:23-27, “Referring to FIG. 2, a red light 225 is seen on both sides of the front of the display 204. In this embodiment, a red light 
wherein the apparatus allows a wider off-axis viewing angle to see a change in the at least one light-emitting device through the sides in response to the predetermined amount being exceeded (13:46-53, “In FIG. 3a, a red alarm light 325 can be seen on the right rear side of the display 304. Though not visible in this figure, an additional red alarm light is positioned on the left rear side of the display 304. These alarm lights are visible to medical personnel from the side or rear of the patient monitoring system, and, when considered together with the front alarm lights, allow the user to view alarm lights from a full 360 degrees around the display 304.” 13:54-57, “FIG. 3b is a top down view illustration of one embodiment of the patient monitoring system depicting openings for the side alarms 325 of an external display 304 offset at a particular angle with respect to the front of said display.” 13:63-14:5, “FIG. 3c is a side view illustration of another embodiment of an external display 304 depicting a column of small apertures 326 positioned on the side edge of said display 304. In this embodiment, light emitted from an internal source passes through these small apertures 326 during an alarm situation. Though not visible in this figure, an identical set of apertures is located on the opposite side of the display. Passage of light through these apertures 326 allows medical personnel to view visual alarm lights from both sides of the external display 304.”).

As per claim 40, Qualey discloses the method of claim 39, further comprising providing at least one lens associated with at least one of the light-emitting devices, wherein the lens is configured to at least one of direct focus, disperse, divide, diffuse, 

As per claim 41, Qualey discloses the method of claim 39, the sides further comprising one or more openings formed therein and associated with at least one of the light-emitting devices, wherein the one or more openings are configured to allow light emitted by at least one of the light-emitting devices to pass through the sides (13:54-57, “FIG. 3b is a top down view illustration of one embodiment of the patient monitoring system depicting openings for the side alarms 325 of an external display 304 offset at a particular angle with respect to the front of said display.”).

As per claim 48, Qualey discloses the method of claim 39, wherein the controller comprises a circuit board (8:15-19, “In one embodiment, the patient monitoring system also includes a monitor that interfaces with the modules and allows for communication with external devices. The monitor is similar to a CPU tower and provides a dock for parameter modules and recorders.”).  Examiner takes Official Notice that it is old and well known for a circuit board to have a notch (see, for example, U.S. Pat. No. 7,348,925 Fig. 6B and associated description).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32, 33, 42, 43 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 9,131,904 to Qualey et al. (“Qualey”) and U.S. Pat. No. 9,304,366 to Kubo (“Kubo”).

As per claims 32 and 42, Qualey does not expressly disclose the apparatus of claim 29/method of claim 39, further comprising a diffuser positioned between at least one of the light-emitting devices and the side portion and configured to increase a diffusion light emitted by at least one of the light-emitting devices.
Kubo discloses a liquid crystal display device that uses diffusion sheets.  Light emitted from the diffusion sheets enters the liquid display panel (6:52-61; 7:30-38; Fig. 8).


As per claims 33 and 43, Qualey discloses the apparatus of claim 32/method of claim 42, wherein the diffuser is configured to diffuse light along the side portion (13:46-53, “In FIG. 3a, a red alarm light 325 can be seen on the right rear side of the display 304. Though not visible in this figure, an additional red alarm light is positioned on the left rear side of the display 304. These alarm lights are visible to medical personnel from the side or rear of the patient monitoring system, and, when considered together with the front alarm lights, allow the user to view alarm lights from a full 360 degrees around the display 304.”).

As per claim 47, Qualey does not expressly disclose the method of claim 39, wherein the at least one light-emitting device is at least one of a red-green-blue multi-color LED, a single color LED and a white LED.
Kubo discloses a liquid crystal display device that uses LEDs (7:4-9, “In FIG. 8, plural LEDs 56 as light sources are arranged so as to surround one side face of the light guide plate 55. However, the LEDs 56 may be arranged on one side face, two side faces, or three side faces of the light guide plate 55. Further, the number of LEDs 55 may be arbitrarily selected in accordance with the type of a product.”).
.


Claims 34-36, 38, 44 and 45 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 9,131,904 to Qualey et al. (“Qualey”) and U.S. Pat. No. 6,193,395 to Logan (“Logan”).

As per claims 34 and 44, Qualey does not expressly disclose the apparatus of claim 29 or method of claim 39, wherein the front portion/enclosure further comprises one or more posts protruding from a back surface of the enclosure, wherein each of the one or more posts comprise a bore extending through at least part of the one or more posts.
Logan discloses a post from a back surface of the enclosure with a bore extending through at least part of the post (9:1-6, “Referring now to FIG. 10, an alternate manner of configuring the metal bracket 48 is shown. Essentially, a strip 49 of metal is shown as being mounted by a screw 51, the screw 51 being received into the top end of a post 53 which is also seen in FIG. 14b, the post 53 not being shown in figures other than FIGS. 10 and 14b.”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Qualey to use a post protruding from a back surface of the enclosure with a bore extending through at least part of the post as posts are commonly KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)

As per claims 35 and 45, while Logan shows the post on the side of the enclosure, Logan does not expressly disclose the apparatus of claim 34 or method of claim 44, wherein the at least one or more posts are positioned proximate one or more corners of the enclosure.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the post positioned proximate a corner of the enclosure as the location of a post is mere design choice.  See MPEP 2144.04 VI C, “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).”

As per claims 36, Qualey does not expressly disclose the method of claim 34, wherein the side portion is configured to mate with at least one of a snap fit and a friction fit.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to configure the side portion to mate with at least one of a snap fit and a friction fit since there are a finite number of identified, predictable potential solutions for mating/fastening components and one could have tried a snap fit or a friction fit with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)

As per claim 38, Qualey discloses the apparatus of claim 34, wherein the controller comprises a circuit board (8:15-19, “In one embodiment, the patient monitoring system also includes a monitor that interfaces with the modules and allows for communication with external devices. The monitor is similar to a CPU tower and provides a dock for parameter modules and recorders.”).  Examiner takes Official Notice that it is old and well known for a circuit board to have a notch (see, for example, U.S. Pat. No. 7,348,925 Fig. 6B and associated description).



37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 9,131,904 to Qualey et al. (“Qualey”), U.S. Pat. No. 6,193,395 to Logan (“Logan”) and U.S. Pat. No. 9,304,366 to Kubo (“Kubo”).

As per claim 37, Qualey does not expressly disclose the apparatus of claim 34, wherein the at least one light-emitting device is at least one of a red-green-blue multi-color LED, a single color LED and a white LED.
Kubo discloses a liquid crystal display device that uses LEDs (7:4-9, “In FIG. 8, plural LEDs 56 as light sources are arranged so as to surround one side face of the light guide plate 55. However, the LEDs 56 may be arranged on one side face, two side faces, or three side faces of the light guide plate 55. Further, the number of LEDs 55 may be arbitrarily selected in accordance with the type of a product.”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Qualey to use LEDs as a light source as LEDs are commonly used in display settings since LEDs enable configuration of the light.


Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 9,131,904 to Qualey et al. (“Qualey”) and U.S. Pat. No. 6,827,465 to Shemitz et al. (“Shemitz”).
As per claims 46, Qualey does not expressly disclose the method of claim 39, wherein the sides are configured to mate with at least one of a snap fit and a friction fit.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to configure the sides to mate with at least one of a snap fit and a friction fit since there are a finite number of identified, predictable potential solutions for mating/fastening components and one could have tried a snap fit or a friction fit with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)

Allowable Subject Matter
Claims 1-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses, alone or in combination, the following:
an apparatus/method for providing side-viewable illumination of a wall-mounted plate to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor, the apparatus comprising:
a face plate;
a back plate having a front face, rear face and sides, the sides having at least a portion thereof being transparent or translucent;
a controller;

at least one sensor in communication with the controller such that the controller can actuate or change a condition of at least one light-emitting device in response to the sensor information received by the controller; and
wherein the sides allow a wider off-axis viewing angle to see a change in the at least one light-emitting device in response to the sensor information.


Information Disclosure Statement
Prior art is evaluated in accordance with the policy of MPEP 2256, which states:
“Where patents, publications, and other such items of information are submitted by a party (patent owner or requester) in compliance with the requirements of the rules, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information. The initials of the examiner placed adjacent to the citations on the form PTO /SB /08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the examiner any further than to the extent noted above.”




Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘549 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone unsuccessful, the examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992